Title: From Abigail Smith Adams to Harriet Welsh, February 1815
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriet
Feb. 1815

I inclose to you mr Adams’s Letter of Novbr 23. the peace was it seems as unexpected to him a month previous to its taking place, as it has been to us—
The passage markd begining “it is mortifying to” &c to the close which is also marked, you may give to the public, as an extract of a Letter from an American gentleman abroad to his Friend in America, and that respecting washington.— you will be kind enough to return the Letter as Soon as you can, pr post if no better opportunity offers—
I presume we Shall have  later Letters soon— when articles full. Let me 
I want a blue Broad Cloth for George . . . not chuse to go beyond ten dollars, an American cloth if I can get a good one. will you ask your Brother to look out for one
I beleive old mother Britain found when she  came to find according to their own estimate, that they must send seventy Thousand Seamen to America, and that they now fill thirty Millions in debt, and must find as much more to pay & subsist their Army here & that it was a war without profit and without honour, it would be best to do justice and make Friends. You will observe mr Adams Says they must make peace & upon terms which they we can accept—
Yours affecti’ly
Let mr Foster See the Letter
